COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-456-CV
 
 
IN THE MATTER OF J.A.
                                               ----------
           FROM THE 323RD
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s ANotice Of
Non-Suit,@ which we
will treat  as a motion to voluntarily
dismiss this appeal.  It is the court's
opinion that the motion should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
PER
CURIAM
 
 
PANEL D: WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
 
DELIVERED:  March 30, 2006
 




[1]See Tex. R. App. P. 47.4.